32 F.3d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard H. STRAWDER, Defendant-Appellant.
No. 93-10334.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 15, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Richard H. Strawder appeals pro se his 71-month sentence imposed following entry of a guilty plea to manufacturing methaqualone, in violation of 21 U.S.C. Sec. 841(a)(1);  attempting to manufacture methaqualone, in violation of 21 U.S.C. Secs. 846, 841(a)(1);  conspiring to manufacture and distribute methaqualone, in violation of 21 U.S.C. Secs. 846, 841(a)(1);  and money laundering, in violation of 18 U.S.C. Sec. 1956(a)(1)(B)(i).  We have jurisdiction pursuant to 21 U.S.C. Sec. 1291, and we affirm.


3
Strawder contends that the district court erred by failing to credit toward his sentence the time he spent under pretrial home detention subject to electronic monitoring.  The district court did not err because it lacks authority to grant credit for time spent under home detention.   See United States v. Checchini, 967 F.2d 348, 349-350 (9th Cir.1992) (district court without authority under 18 U.S.C. Sec. 3585(b) to grant prison credit because the prerogative to grant such credit rests with Attorney General);  see also United States v. Daggao, No. 93-10321, slip op. 7201, 7210 (9th Cir.  July 1, 1994) (district court lacks authority to depart downward based on time defendant spent under home detention).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3